DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on January 25, 2022.  Claims 1, 2, 4, 14, 15 and 18-20 have been amended.  Claims 3 and 17 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18 and 20, the main reason for allowance is because in the prior art of record, Tsunai (JP 2014-179779 A) discloses an image processing device (511 in fig. 4) that corrects an image captured by an imaging sensor (100) capable of setting an exposure condition for each of a plurality of regions (Machine English Translation, ¶ 0029, 0034, 0051, 0062), the image processing device comprising: an acquisition unit (system control unit 501 in combination with drive unit 502) configured to acquire the image by setting the exposure condition for each region in the imaging sensor (Machine English Translation, ¶ 0033; 0028-0029); a derivation unit (501) configured to, regarding a boundary between a region of interest and at least one 

Regarding claims 4 and 20, the main reason for allowance is because in the prior art of record, Tsunai (JP 2014-179779 A) discloses an image processing device (511 in fig. 4) that corrects an image captured by an imaging sensor (100) capable of setting an exposure condition for each of a plurality of regions (Machine English Translation, ¶ 0029, 0034, 0051, 0062), the image processing device comprising: an 

Regarding claim 15, the main reason for allowance is because in the prior art of record, Tsunai (JP 2014-179779 A) discloses an image processing device (511 in fig. 4) that corrects an image captured by an imaging sensor (100) capable of setting an exposure condition for each of a plurality of regions (Machine English Translation, ¶ 0029, 0034, 0051, 0062), the image processing device comprising: an acquisition unit (system control unit 501 in combination with drive unit 502) configured to acquire the image by setting the exposure condition for each region in the imaging sensor (Machine English Translation, ¶ 0033; 0028-0029); a derivation unit (501) configured to, regarding a boundary between a region of interest and at least one adjacent region adjacent to the region of interest in the image, derive a correction amount in the region of interest based on pixel values of a boundary pixel group in contact with the boundary included in the region of interest and pixel values of a boundary pixel group in contact with the boundary included in the adjacent region (Tsunai discloses adjusting by averaging the luminance values of at least several pixels at the boundary of the blocks in which the pixel values are output by different imaging (Machine English Translation, ¶ 0082)); and a correction unit (501) configured to correct pixel values of pixels in the region of interest based on the derived correction amount (By teaching adjusting by averaging the pixels on the region close to the boundary between the regions, Tsunai discloses correcting pixel values of pixels in the region of interest based on the derived correction amount as claimed (Machine English Translation, ¶ 0082)).  However, the prior art of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 28, 2022